Citation Nr: 1421740	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-30 503	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to reimbursement of expenses from accrued benefits based on the Veteran's beneficiary's last sickness.


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran had active service during the second world war.  Following his death, the Veteran's widow had been awarded death pension benefits, including entitlement to special monthly pension on account of the need for regular aid and attendance.  The Veteran's widow died in April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Milwaukee Pension Maintenance Center.  


FINDING OF FACT

Expenses claimed are not shown to be medical expenses for last sickness or burial. 


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of expenses from accrued benefits of the Veteran's widow's last sickness have not been met.  38 U.S.C.A. 
§ 5121(a)(6) (West 2002); 38 C.F.R. § 3.1000(a)(5) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the time of the Veteran's widow's death in December 2009, she was in receipt of special monthly pension based on need of aid and attendance.  In March 2010, the appellant, Veterans Home Care, LLC (VHC), filed a claim for accrued benefits due a deceased beneficiary and this appeal was initiated following the denial of that claim.  The application indicated that the nature of the expenses was for assistance with activities of daily living (ADLs).  A bill submitted in October 2010 demonstrated a balance of $3,707.00 due at various intervals at the end of 2008.  

Periodic monetary benefits authorized under laws administered by the VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to certain persons.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

The appellant appears to claim entitlement to accrued benefits under a provision allowing only so much of the accrued benefit to be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. 
§ 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  In this case, the Board finds that the plain language of the applicable statute and regulation is clear.

As applicable to this case, the law provides only for reimbursement of expenses borne for last sickness; there is no basis for payment to the appellant for debt incurred in coordinating care for the Veteran's widow or for assistance with activities of daily living.  

The Board has considered that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts, but is to be considered for all reasonable expenses incident to the last illness and burial of a beneficiary veteran, and/or surviving spouse.  M21-1MR, Part VIII, ¶ 4.12(a).  Claims for reimbursement, however, must be supported by bills covering the expenses incurred by showing the dates and nature of services rendered, for whom the expenses were incurred, and who made payment, if fully paid.  Id.  The provisions of M21-1MR, Part VIII, 4.12(b)-(e) specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses.  Only those charges that are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, ¶ 4.12(g). 
The Board finds that the appellant has not supported the claim of entitlement to accrued benefits for last expenses incurred.  Specifically, although a VHC statement of transactions showing a balance of $3,707.00 for invoices of $990.00 monthly from August 31, 2008, through December 30, 2008, is of record, such statement does not indicate the date and nature of services rendered and demonstrates at most services rendered more than one year prior to the Veteran's widow's death.  

Moreover, in VA Form 21-601, the appellant was asked to list any expenses of last sickness, to include the nature of expense and the amount of the expense.  As the appellant indicated in the claim, the nature of the expenses incurred was for assistance with activities of daily living, not medical care for the widow's last sickness or burial.  The appellant did not otherwise submit evidence identifying specific amounts paid for expenses related to the widow's last sickness, such as nursing or medical expenses.  Based on the invoice submitted by VHC, it appears more likely that the arrangement with the Veteran's widow was for some sort of monthly payment, either to fulfill the terms of some contract or other instrument.  For these reasons, the Board finds that reimbursement for expense of last sickness is not warranted under 38 U.S.C.A. § 5121.

For the reasons stated above, the Board finds that the claim for accrued benefits must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, entitlement to accrued benefits must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There is no legal basis to pay this claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to reimbursement of expenses from accrued benefits for the Veteran's beneficiary's last sickness is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


